Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Beverly and Ralph Byrd appeal from the district court’s order affirming the bank*213ruptcy court’s order granting in part the bankruptcy trustee’s emergency motion for relief from the automatic stay, declaring void the state court complaint filed by the Byrds, imposing an injunction, and denying their motion for reconsideration. We have reviewed the parties’ briefs, the joint appendix, and the lower courts’ opinions and orders and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Byrd v. Hoffman, No. 8:07-cv-01730-AW, 2008 WL 6691822 (D.Md. Mar. 31, 2008). We deny the Byrds’ motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.